Citation Nr: 0420965	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  95-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
sinusitis.  

2.  Entitlement to a rating in excess of 10 percent for 
rhinitis prior to July 19, 1999.

3.  Entitlement to a rating in excess of 30 percent for 
rhinitis from July 19, 1999, to January 14, 2000.  

4.  Entitlement to a rating in excess of 10 percent for 
rhinitis from January 15, 2000.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who retired in August 1991 after 
more than 23 years of active duty.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1994 rating decision by the Washington D.C. Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for rhinitis and sinusitis, rated 
noncompensable (as a single disability) effective September 
1, 1991; granted service connection for tinea pedis; and 
denied service connection for bilateral hearing loss and 
asthma.  (The claims folder has since been transferred to the 
RO in San Diego).  In his notice of disagreement with the 
April 1994 decision, the veteran limited his appeal to the 
issues of entitlement to higher evaluations for rhinitis and 
sinusitis.  Accordingly, these are the only issues before the 
Board.  

This case was previously before the Board in December 1997, 
when it was remanded to the RO for additional development.  
Most recently, by a February 2004 determination, the RO 
evaluated the rhinitis and sinusitis as separate disabilities 
(beginning September 1, 1991), and granted a 10 percent 
rating for sinusitis, effective from September 1, 1991.  In 
the same determination, the RO assigned a 10 percent rating 
for rhinitis, effective from September 1, 1991; increased the 
rating to 30 percent, effective from July 19, 1999; and 
reduced the rating to 10 percent, effective January 15, 2000.  
The claims remain in controversy, as less than the maximum 
available benefits were awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  As the RO has assigned distinct "stages" for the 
ratings assigned, the issues have been recharacterized to 
reflect that all "stages" are on appeal, and will be 
addressed.  


FINDINGS OF FACT

1.  Throughout the appellant period the veteran's sinusitis 
has been manifested by complaints and periods of acute 
exacerbation (primarily seasonal); severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge or crusting reflecting 
purulence or (from October 7, 1996) 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or more than 6 non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting are not shown.  

2.  Prior to July 19, 1999, the veteran's rhinitis was not 
manifested by moderate crusting and ozena or atrophic changes 
or (from October 7, 1996) nasal polyps.

3.  From July 19, 1999, to January 14, 2000, the rhinitis was 
actively symptomatic, and manifested by nasal polyps; it was 
not shown to require frequent hospitalization or to have 
produced marked interference with employment so as to warrant 
extraschedular consideration.  

4.  From January 15, 2000, the veteran's rhinitis has been 
manifested by complaints and treatment; there has been no 
evidence of nasal polyps.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for sinusitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code (Code) 6510 (1996); 38 C.F.R. § 4.97, 
Codes 6510 (2003).

2.  A rating in excess of 10 percent for rhinitis prior to 
July 19, 1999, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Code 6501 (1996); 38 C.F.R. § 
4.97, Code 6522 (2003).

3.  A rating in excess of 30 percent for rhinitis from July 
19, 1999, to January 14, 2000, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Code 6501 
(1996); 38 C.F.R. § 4.97, Code 6522 (2003).

4.  From January 15, 2000, a rating in excess of 10 percent 
for rhinitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Code 6522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue, and the claims have been 
considered on the merits.  The veteran was properly (See 
VAOPGCPREC 8-2003 (Dec. 2003)) provided VCAA notice on the 
"downstream" issues of increased ratings by a supplemental 
statement of the case (SSOC) in February 2004.  He was 
notified (in the April 1994 decision, in a June 1994 
statement of the case, and in SSOCs issued in January 2003 
and February 2004) of everything required, and has had ample 
opportunity to respond or supplement the record.  The case 
was reviewed de novo subsequent to the notice.  

Regarding content of notice, the SOC and SSOCs informed the 
veteran of what the evidence showed.  He was advised in the 
February 2004 SSOC that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The February 2004 SSOC advised him 
of what the evidence must show to establish entitlement to 
increased ratings for rhinitis and sinusitis, and what 
information or evidence VA needed from him.  Everything 
submitted to date has been accepted for the record and 
considered.  While the veteran was not advised verbatim to 
submit everything he had pertaining to his claims, he was 
advised to submit, or provide releases for VA to obtain, any 
pertinent records.  Essentially, given the current posture of 
the claims, this was equivalent to advising him to submit 
everything pertinent.  

Regarding the duty to assist, the Board directed additional 
development in a December 1997 remand.  The development has 
been completed, and the additional evidence obtained has been 
considered by the RO.  A de novo review of the evidence by a 
Decision Review Officer has been performed (see February 2004 
SSOC).  The veteran was examined during the course of the 
appeal.  VA has obtained all records it could obtain.  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Historically, the veteran filed a claim of service connection 
for "allergies" in September 1991.  Service medical records 
show numerous diagnoses of rhinitis, sinusitis, and other 
allergic symptoms.  A clinical record dated in March 1987 
reflects that the veteran had a well-documented history of 
recurrent chronic sinusitis, rhinorrhea, and intermittent 
nasal obstruction.  The service records further indicate that 
he underwent bilateral antral lavage and bilateral 
antrostomies in 1986.  A June 1991 report of examination for 
separation from service shows a diagnosis of a long history 
of seasonal allergic rhinitis.  

Postservice evidence includes voluminous medical reports 
dated through March 2003, showing that since service the 
veteran has been treated for rhinitis and sinusitis symptoms.  
VA examinations in December 1991 and January 1992 revealed no 
nasal obstruction or polyps, and clinical examination and X-
rays were negative for active symptoms or pathology.  
Symptoms of rhinitis and sinusitis were controlled by 
medication.  The diagnoses were asthma, rhinitis, and 
sinusitis.  

A February 1992 VA outpatient record shows that the veteran 
complained of a sinus infection that became manifest 
approximately one week earlier.  Clinical findings included 
boggy nasal turbinates; diagnoses included sinusitis and 
allergic rhinitis.

A private medical record dated in January 1994 shows 
complaints of a sore throat, coughing, and purulent drainage 
over the prior three days.  Clinical evaluation revealed that 
the veteran's nares were reddened, and the pharynx showed 
lymphoid hyperplasia.  The diagnosis was 
sinusitis/tracheitis.  Treatment included an antibiotic, 
Actifed, and a nasal saline solution that the veteran was 
already taking as needed.  
On VA examination in September 1994, the veteran complained 
of continuing sinus problems that were aggravated seasonally 
and associated with headaches.  He reported that he received 
shots for allergies.  He also took Seldane, which seemed to 
help the most.  Examination revealed a deviated septum on the 
right side.  The veteran was congested with red mucosa in 
both nostrils.  His nose was not runny and there was no 
evidence of bleeding.  X-rays of the paranasal sinuses were 
normal, and showed no evidence of sinusitis or bony 
abnormality.  The diagnosis was recurrent sinusitis, chronic 
in nature, with rhinorrhea and deviation of the right septum.  
In September 1994, the RO increased the rating for the 
service-connected rhinitis and sinusitis to 10 percent, 
effective September 1, 1991.  

April 1996 private medical records show complaints of daily 
headaches and congestion.  Examination revealed enlarged 
turbinates.  There was no sinus tenderness.  The diagnosis 
was rhinitis.  An allergy consultation in August 1996 shows 
that the veteran routinely Flonase in each nostril daily, and 
one Claritin tablet daily.  Clinical evaluation revealed that 
the nasal mucosa were slightly pale, and the veteran's throat 
was clear.  The diagnosis was allergic rhinitis.  X-rays in 
April 1998 showed mild mucosal thickening in both maxillary 
sinuses, and minimal mucosal thickening in the ethmoid 
sinuses.  No other abnormalities were noted.

A July 1999 VA outpatient record shows that the veteran 
complained of persistent nasal congestion during the night 
and in the early morning over the prior several months.  He 
also reported a runny nose with a clear nasal discharge and 
some sneezing.  He complained of watery, itchy eyes which 
were especially severe in the morning.  He stated that he had 
been taking over-the-counter medication to alleviate 
symptoms, but the medication left him feeling "hungover."  
The examiner noted that the veteran used Vancenase nasal 
spray twice daily for the past month, but the rhinitis and 
sinusitis symptoms persisted.  The diagnosis was chronic 
rhinitis (the main symptom of which was congestion), and mild 
intermittent asthma which was asymptomatic over the prior two 
years.  An August 1999 computed tomography (CT) scan revealed 
bilateral frontal and ethmoid sinusitis.  Also noted was the 
absence of the medial wall of the maxillary sinus 
bilaterally, "probably due to postsurgical changes."  

A January 2000 VA surgical report indicates that the veteran 
underwent bilateral nasal septoplasty and endoscopic sinus 
surgery in January 2000.  The surgeon noted that the veteran 
had undergone many courses of VA medical management, 
including repeated courses of antibiotics, nasal 
decongestants, antihistamines, and topical steroids.  The 
treatment afforded the veteran some relief, but he continued 
to experience mid-face pain and nasal obstruction.  
Preoperative examination revealed marked nasal septal 
deviation to the right, and the middle meatus were filled 
bilaterally with polyp disease.  The diagnosis was nasal 
septal deviation and chronic sinusitis/nasal polyposis.  The 
surgeon reported that the veteran had much better airways, 
bilaterally, at the conclusion of the septoplasty, with the 
septum at midline and the bulky polyp disease removed.  
Follow-up examination approximately two weeks later revealed 
that the veteran was healing well from the surgery, but some 
early polypoid changes were noted.  A February 2000 
outpatient record indicates that mild crusting and debris, 
along with mild thickening of mucosa, represented some sign 
of acute infection.  The veteran was placed on Augmentin for 
sinusitis.  

On VA examination in May 2000, the veteran complained of 
perennial nasal discharge, both anteriorly and posteriorly, 
clear at times, but turning purulent when there was sinus 
infection.  He suffered from episodic sneezing, itchy and 
watery eyes, and rhinorrhea that increased in severity during 
certain seasons.  He used environmental modifications (such 
as plastic bed covers, vacuuming frequently, and avoiding 
exposure to tobacco, cats, and other allergens) to alleviate 
the symptoms.  He reported that the January 2000 surgery 
provided a significant amount of relief.  His treatment 
regimen included daily saline and alcohol lavages; his 
medications included Feldene, Dura-Vent, and Allegra, as 
needed.  The symptoms had improved significantly, although he 
still had occasional mild nasal obstruction with postnasal 
drip.  Examination revealed that the left external nares was 
slightly narrowed.  Anterior rhinoscopy showed a straight 
septum, and a slightly narrowed right nasal passage with 
approximately 30 to 40 percent obstruction.  The left nasal 
passage was fairly wide open, and there was mild bluing of 
the anterior inferior turbinate mucosa, with no drainage.  
There was no tenderness about the face.  The diagnoses were 
allergic rhinitis and chronic sinusitis.  

A June 2000 VA outpatient record indicates that the veteran 
generally did well since the January 2000 surgery, but he 
developed a yellow/green sinus discharge approximately one 
week prior to the June 2000 clinical evaluation.  A July 2000 
record indicates that the veteran was on a 21-day course of 
Augmentin.  There were no acute or chronic findings of 
sinusitis.  The surgical changes were noted, and the veteran 
was "otherwise clear."  

In May 2001, the veteran was seen with complaints of sinus 
pressure and chest congestion.  Examination revealed that his 
nose and oropharynx were clear.  The diagnosis was 
bronchitis.  A June 2001 VA medical record indicates that he 
took antibiotics for chronic sinusitis 3 to 4 times during 
the prior 18 months.  An August 2001 report of follow-up care 
for nasal polyposis shows that the veteran had no particular 
complaints.  He was using Flonase twice daily, and Afrin once 
or twice weekly.  An evaluation revealed that his nasal 
septum and turbinates were clear, with no obvious polyps.  He 
was seen again for sinusitis in December 2001 and January 
2002.  He complained of a cough, some bloody nasal discharge, 
and occasional green phlegm.  

In March 2002 the veteran was seen with complaints of sinus 
congestion, discharge, and a productive cough that manifested 
four days earlier.  He had a history of four sinus infections 
in the last 12 months.  An April 2002 report of a CT scan 
showed some ethmoid disease anteriorly, with persistent 
mucous membrane thickening of all paranasal sinuses.  An 
April 2002 outpatient evaluation revealed surgical changes 
and some polypoid changes, but the nose was otherwise clear.  
The diagnosis was nasal polyposis, with marked improvement 
after surgery.  It was recommended that the veteran continue 
with the current treatment for allergic disease.  

On VA examination in November 2002, the veteran reported that 
he took Feldene for his sinuses, along with Sudafed and 
Allegra daily, Albuterol intermittently, Cardura, 
multivitamins, and aspirin.  He used Flonase and salt water 
rinses every morning.  He stated that he could breathe 
through both sinuses, except in the morning when he first 
awakened.  His sinuses crusted over in the morning and late 
at night, at which time sinus rinsing opened them.  He 
complained of sinus discomfort and headaches in the morning, 
although he was able to control the discomfort and headaches 
if he irrigated his sinuses daily.  He used approximately one 
inhaler yearly, and he intermittently used nasal steroids.  
He often wore a nasal splint at night to help his breathing.  
He reported that the surgery in January 2000 was 
significantly helpful inasmuch as it "allowed him to begin 
to get his sinuses under control."  The veteran had no 
complaints of any obstruction with polyps, and the examiner 
stated that there were no polyps present.  The veteran stated 
that once or twice yearly he experienced sinus episodes 
severe enough to require help with medication.  He reported 
that he saw a physician approximately four times yearly for 
help with medications.  

On examination in November 2002, palpation of the veteran's 
sinuses revealed no 
specific tenderness areas (the veteran claimed that he felt 
"just numb" over the sinuses).  It was noted that the 
veteran had reasonable nasal structure, without significant 
atrophy.  There was clear passage both in the outer nose and 
in towards the inner passages, and there was good air flow on 
both sides.  There was no evidence of polyps.  The examiner 
provided the following diagnosis:

Chronic allergic sinusitis rhinitis . . . 
.  [The veteran] needs daily medication 
several times a day and daily sinus 
swabbing.  With that he is able to limit 
his physician treatment visits to three 
times or so per year and he limits his 
infections to two to three time per year 
that need prolonged antibiotics.  With 
that rigorous program he is able to avoid 
repeated exacerbations of the infections 
and headache problems.  There is no 
obstruction.  The X-rays are consistent 
with the diagnosis.  

On March 2003 VA examination (related to the veteran's claim 
of service connection for asthma, for which service 
connection was granted in April 2003), the veteran reported 
that he missed three days of work during the prior year due 
to sinusitis.  His work in business development was 
additionally limited because he was unable to travel by air 
while suffering acute sinusitis.  
Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify the various 
disabilities.
As noted above, the veteran timely disagreed with the 
disability rating(s) initially assigned for the rhinitis and 
sinusitis.  In such a situation, analysis of a claim for 
higher initial ratings requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

VA's  Schedule for Rating Disabilities has been revised with 
respect to the regulations pertaining to evaluations of 
disorders of the respiratory system.  38 C.F.R. § 4.97 was 
amended, effective October 7, 1996, and now includes new 
rating criteria for sinusitis and rhinitis, found at Codes 
6510 through 6514 (for sinusitis), and Code 6522 (for 
rhinitis).  

The veteran's chronic sinusitis is rated under 38 C.F.R. 
§ 4.97, Code 6510 (for chronic pansinusitis).  Under the old 
version of Code 6510, a 10 percent rating was warranted when 
chronic sinusitis was moderate, with discharge or crusting or 
scabbing, and infrequent headaches,.  Severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence warranted a 30 percent evaluation.  Postoperative 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations, was evaluated as 50 
percent disabling.  38 C.F.R. § 4.97, Code 6510 (1996).  

Under the amended version of Code 6510, a 10 percent rating 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
diagnostic code provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Code 6510 (2003).

Regarding rhinitis, under the rating criteria of 38 C.F.R. § 
4.97, Code 6501 (in effect prior to October 7, 1996), a 10 
percent rating was warranted for rhinitis if there was 
definite atrophy of intranasal structure, and moderate 
secretion.  A 30 percent rating was warranted if there was 
moderate crusting and ozena, and atrophic changes.  A 50 
percent evaluation was warranted if there was massive 
crusting and marked ozena with anosmia.  38 C.F.R. § 4.97, 
Code 6501 (1996).

Under the new rating criteria for rhinitis, now found under 
Code 6522, a 10 percent evaluation is warranted for allergic 
or vasomotor rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted for allergic or vasomotor rhinitis with polyps.  38 
C.F.R. § 4.97, Code 6501 (2003).  38 C.F.R. § 4.31 (2003).  A 
30 percent rating is the highest rating now available under 
Code 6522.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the Supreme Court and the Federal 
Circuit.  In VAOPGCPREC 7-2003, VA General Counsel held that 
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before the VA or 
a court, whichever version of the statute or regulation is 
most favorable to the claimant will govern unless the statute 
or regulation clearly specifies otherwise.  VA General 
Counsel held that the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  VA General Counsel indicated 
that pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

In accordance with VAOPGCPREC 7-2003, the Board will analyze 
the veteran's claims under the former versions of Codes 6510 
and 6501, in effect prior to October 7, 1996.  The Board will 
then (from October 7, 1996) analyze the veteran's claims 
under the amended Diagnostic Codes 6510 and 6522.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

A rating in excess of 10 percent for chronic sinusitis is not 
warranted under either the "old" or the "new" criteria of 
Code 6510.  Throughout the appellate period, the veteran's 
sinusitis has consistently been manifested by notations of 
complaints and treatment therefore.  Although the record 
suggests that he experiences congestion, nasal discharge, 
headaches, itchy and watery eyes, and some crusting on a 
regular basis (most prominent in mornings and late evenings), 
the evidence is devoid of clinical findings establishing that 
the sinusitis is manifested by frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting reflecting purulence that would 
warrant a 30 percent rating under Code 6510 in effect prior 
to October 7, 1996.  Similarly, competent evidence has not 
demonstrated that the veteran's sinusitis is productive of 
three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting that would warrant a 30 percent rating under 
Diagnostic Code 6510 effective October 7, 1996.  In short, 
the disability picture presented by the veteran's sinusitis 
is adequately reflected by the 10 percent rating in effect 
since September 1, 1991.  

Regarding potential "staged" ratings for the service-
connected sinusitis as prescribed by Fenderson, supra., the 
Board finds that symptoms warranting a rating in excess of 10 
percent are not shown at any point during the appeal period.  

Regarding the claim for a rating in excess of 10 percent for 
rhinitis from September 1, 1991, to July 18, 1999, the Board 
finds that based upon the evidence of record, a rating in 
excess of 10 percent is not warranted.  The medical evidence 
prior to October 7, 1996, does not indicate moderate crusting 
and ozena, with atrophic changes, that would warrant a 30 
percent rating under the "old" Code 6501.  Furthermore, the 
medical evidence of record since October 7, 1996 (up to July 
18, 1999), is negative for nasal polyps that would warrant a 
30 percent rating under the "new" Code 6522.  

The Board also finds that a rating in excess of 30 percent 
for rhinitis from July 19, 1999, to January 14, 2000 is not 
warranted.  30 percent is the highest rating possible under 
the "new" Code 6522.  Polypoid changes and a diagnosis of 
polyposis were shown during this period (and warranted the 
award of a 30 percent rating for rhinitis from July 19, 1999, 
to January 14, 2000).  However, there is no evidence of any 
unusual or exceptional circumstances related to the veteran's 
rhinitis from July 19, 1999, to January 14, 2000, that would 
take the veteran's case outside the norm, and warrant 
referral for extraschedular consideration.  No marked 
interference with employment, frequent hospitalizations, or 
any other such factors are shown.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the provisions of 38 C.F.R. § 
3.321(b), is not required.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).
Regarding the claim for a rating in excess of 10 percent for 
rhinitis from January 15, 2000, it is noteworthy that from 
January 2000 there is no evidence of polyps which would 
warrant a 30 percent rating under "new" Code 6522.  While 
the evidence shows that the veteran undergoes a rigorous 
medicinal program to alleviate rhinitis symptoms, it also 
shows that such regimen makes it possible for him to avoid 
the most severe symptoms.  Simply put, the preponderance of 
the medical evidence generated subsequent to the January 2000 
nasal septoplasty and endoscopic sinus surgery is negative 
for pathology that would warrant a 30 percent rating.  

The evidence provides no basis for higher ratings at any 
stage during the appellate period.  The preponderance of the 
evidence is against the veteran's claims.  Hence, they must 
be denied.


ORDER

A rating in excess of 10 percent for sinusitis is denied.  

A rating in excess of 10 percent for rhinitis prior to July 
19, 1999, is denied.

A rating in excess of 30 percent for rhinitis from July 19, 
1999, to January 14, 2000, is denied.  

A rating in excess of 10 percent for rhinitis from January 
15, 2000, is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



